



Exhibit 10.44


WAIVER
This Waiver (this “Waiver”), dated as of July 21, 2016, is by and among (a)
ALIMERA SCIENCES LIMITED, a company registered under the laws of England and
Wales under company number 08018355 and having its registered office at Centaur
House, Ancells Road, Fleet, Hampshire, United Kingdom, GU51 2UJ (“Borrower”),
(b) HERCULES CAPITAL FUNDING TRUST 2014-1, a statutory trust created and
existing under the laws of the State of Delaware (“Lender”) and (c) HERCULES
CAPITAL, INC., a Maryland corporation (formerly known as Hercules Technology
Growth Capital, Inc.), in its capacity as administrative agent for itself and
Lender (in such capacity, the “Agent”).
WITNESSETH:
WHEREAS, Borrower, Lender and the Agent are parties to a certain Loan and
Security Agreement, dated as of April 24, 2014, as amended by a First Amendment
to Loan and Security Agreement dated as of November 2, 2015, a Second Amendment
to Loan and Security Agreement dated as of March 14, 2016, and a Third Amendment
to Loan and Security Agreement dated as of May 26, 2016 (as the same may from
time to time be amended, modified or supplemented in accordance with its terms,
the “Loan Agreement”). To the extent not otherwise defined herein, the
capitalized terms used herein shall have the meanings assigned to them in the
Loan Agreement.
WHEREAS, Borrower has notified Lender and the Agent that Borrower is not in
compliance with Section 7.16(b) of the Loan Agreement by virtue of the fact that
the Consolidated Group has failed to maintain Liquidity of not less than
$25,000,000 of which at least $17,500,000 is in the form of cash (the “Existing
Event of Default”);
WHEREAS, Borrower has notified Lender and the Agent that the Existing Event of
Default constitutes an “Event of Default” under Section 9 of the Loan Agreement
WHEREAS, Borrower has requested that Lender (i) waive the Existing Event of
Default and (ii) waive compliance by Borrower with Section 7.16(a) of the Loan
Agreement for (A) the month ended July 31, 2016 and the three (3) months then
ended and (B) the month ended August 31, 2016 and the three (3) months then
ended (the foregoing, collectively, the “Requested Waivers”);
WHEREAS, subject to the terms and conditions of this Waiver, Lender has agreed
to grant the Requested Waivers;
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged the parties hereto agree as
follows:
1.Waivers. Lender hereby waives any Event of Default arising as a result of the
Existing Event of Default, and agrees, subject to the effectiveness of this
Waiver and the terms and conditions hereof, that each such Existing Event of
Default shall be deemed waived as of the date of occurrence of such Existing
Event of Default. Lender hereby waives compliance by Borrower with Section
7.16(a) of the Loan Agreement for (i) the month ended July 31, 2016 and the
three (3) months then ended and (ii) the month ended August 31, 2016 and the
three (3) months then ended. In addition, Lender hereby waives compliance by
Borrower with Section 7.16(b) of the Loan Agreement.
2.    Conditions to Waivers. Lender and Borrower agree that the waivers set
forth in Section 1 above are subject to compliance by Borrower with the
following (and to the extent Borrower fails to comply, such waiver shall cease
as of the date of such failure (“Waiver Condition Failure Date”)) :





--------------------------------------------------------------------------------




(a)    Commencing on the Effective Date (as defined below), the Consolidated
Group shall at all times maintain Liquidity of not less than $20,000,000 of
which at least $12,500,000 shall be in the form of cash;
(b)    The Consolidated Group shall achieve revenues from sales of Borrower
Products for the three month period ending August 31, 2016 that are greater than
or equal to $8,647,006;
(c)    Commencing on the Effective Date, Borrower shall pay a weekly waiver
ticking fee (the “Waiver Ticking Fee”) accrued at a seven (7) day rate of five
one-hundredths of one percent (0.05%) multiplied by the outstanding principal
amount of all Term Loan Advances. The Waiver Ticking Fee shall be calculated on
the basis of a week of seven (7) days and actual days elapsed. All accrued
Waiver Ticking Fees shall be due and payable by Borrower on the first Business
Day of each month, commencing with August 1, 2016. The Waiver Ticking Fee shall
cease to be payable on the earliest to occur of (i) receipt by Borrower of net
proceeds from the issuance of equity by Borrower of not less than $15,000,000
from and after the Effective Date, (ii) the date that Borrower repays the
outstanding Secured Obligations in full, and (iii) the date, if any, after the
Effective Date, on which Borrower, Agent and Lender execute and deliver an
additional amendment to the Loan Agreement in order to restructure the terms of
the Loan. The Waiver Ticking Fee is fully earned on the Effective Date and is
non-refundable; and
(d)    On the date that is the earliest to occur of (i) receipt by Borrower of
net proceeds from the issuance of equity by Borrower of not less than
$15,000,000 from and after the Effective Date, (ii) the date that Borrower
repays the outstanding Secured Obligations in full, (iii) the date, if any,
after the Effective Date, on which Borrower, Agent and Lender execute and
deliver an additional amendment to the Loan Agreement in order to restructure
the terms of the Loan, (iv) the acceleration of the Secured Obligations due to
the occurrence of an Event of Default, and (v) September 1, 2016, Borrower shall
pay to Lender, for the account of Lender, a waiver fee of Three Hundred Fifty
Thousand Dollars ($350,000), which fee shall be deemed fully earned on the date
hereof.
3.    Conditions to Effectiveness. Lender and Borrower agree that this Waiver
shall become effective upon the satisfaction of the following conditions
precedent, each in form and substance satisfactory to Lender (the date on which
such conditions have been satisfied, the “Effective Date”):
(a)    The Agent shall have received a fully-executed counterpart of this Waiver
signed by Borrower; and
(b)    Lender shall have received a fully-executed counterpart of Amendment No.
3 to Warrant Agreement dated as of the date hereof (the “Warrant Amendment”)
signed by Alimera Sciences, Inc., a Delaware corporation (“Alimera US”);
(c)    The Agent shall have received certified resolutions of Borrower’s and
Alimera US’s board of directors evidencing approval of this Waiver and Alimera
US’s board of directors evidencing approval of the Warrant Amendment;
(d)    The Agent and Lender shall have received payment for all reasonable and
documented out-of-pocket fees and expenses incurred by the Agent and Lender in
connection with this Waiver, including, but not limited to, all legal fees and
expenses, payable pursuant to Section 11.11 of the Loan Agreement.


-2-

--------------------------------------------------------------------------------




4.    Payment of Costs and Expenses. Borrower shall reimburse Lender for all
reasonable and documented costs and out-of-pocket expenses of every kind
actually incurred by Lender in connection with the preparation, negotiation,
execution and delivery of this Waiver and any documents and instruments relating
hereto or thereto (which costs include, without limitation, the out-of-pocket
reasonable and documented fees and expenses of any attorneys retained by
Lender).
5.    Miscellaneous.
(a)    THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCLUDING CONFLICT OF LAWS
PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.
(b)    The captions in this Waiver are for convenience of reference only and
shall not define or limit the provisions hereof.
(c)    This Waiver expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.
(d)    Any determination that any provision of this Waiver or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Waiver.


6.    Further Assurances. The parties hereto shall execute and deliver such
additional documents to take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this Waiver.
7.    Binding Effect. This Waiver shall be binding upon and insure to the
benefit of the parties hereto and their respective legal representatives,
successors or assigns.
8.    Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Waiver.
9.    Effect on Loan Documents.
(a)    The waivers set forth herein shall be limited precisely as written and
shall not be deemed (i) to be a forbearance, waiver, or modification of any
other term or condition of the Loan Agreement or of any Loan Documents or to
prejudice any right or remedy which Lender may now have or may have in the
future under or in connection with the Loan Documents; (ii) to be a consent to
any future consent or modification, forbearance, or waiver to the Loan Agreement
or any other Loan Document, or to any waiver of any of the provisions thereof;
or (iii) to limit or impair Lender’s right to demand strict performance of all
terms and covenants as of any date, provided that Lender agrees that it will not
charge interest pursuant to Section 2.3 of the Loan Agreement related to the
Existing Event of Default specifically identified herein until the Waiver
Condition Failure Date, and then only beginning with such date. Borrower hereby
ratifies and reaffirms its obligations under the Loan Agreement and the other
Loan Documents to which it is a party and agrees that none of the waivers to the
Loan Agreement set forth in this Waiver shall impair Borrower’s obligations
under the Loan Documents or Lender’s


-3-

--------------------------------------------------------------------------------




rights under the Loan Documents. Borrower hereby further ratifies and reaffirms
the validity and enforceability of all of the liens heretofore granted, pursuant
to and in connection with the Loan Documents to Lender, as collateral security
for the obligations under the Loan Documents, in accordance with their
respective terms, and acknowledges that all of such liens, and all collateral
heretofore pledged as security for such obligations, continues to be and remain
collateral for such obligations from and after the date hereof. Borrower
acknowledges and agrees that the Loan Agreement and each other Loan Document is
still in full force and effect and acknowledges as of the date hereof that
Borrower has no defenses to enforcement of the Loan Documents. Borrower waives
any and all defenses to enforcement of the Loan Agreement as amended hereby and
each other Loan Documents that might otherwise be available as a result of this
Waiver.
(b)    This Waiver is a Loan Document.
[Remainder of this page left intentionally blank]




-4-

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each party has executed, or caused to be executed by a duly
authorized individual, this Waiver as of the date first set forth above.


    
BORROWER:


ALIMERA SCIENCES LIMITED


Signature:    /s/ Dan Myers            
Print Name:    Dan Myers            
Title:        Director            


Accepted in Palo Alto, California:
LENDER:
HERCULES CAPITAL FUNDING TRUST 2014-1, a statutory trust created and existing
under the laws of the State of Delaware


By: Hercules Capital, Inc., its servicer        
By:
Signature:    /s/ Jennifer Choe        
Print Name:    Jennifer Choe            
Title:        Assistant General Counsel    


AGENT:


HERCULES CAPITAL, INC.
f/k/a HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
Signature:    /s/ Jennifer Choe        
Print Name:    Jennifer Choe            






[Signature page to Waiver to Loan Agreement]